IN THE SUPREME COURT OF IOWA
                              No. 16–1704

                         Filed January 27, 2017


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

PAMELA ANN VANDEL,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent committed ethical

misconduct and recommends a one-year suspension.       LICENSE

SUSPENDED.



      Tara van Brederode and Elizabeth Quinlan, Des Moines, for

complainant.


      Pamela Ann Vandel, Runnells, pro se.
                                     2

WIGGINS, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against an attorney alleging multiple violations of the Iowa

Rules of Professional Conduct. A division of the Grievance Commission

of the Supreme Court of Iowa found the respondent’s conduct violated

the rules and recommended we suspend her license to practice law with

no possibility of reinstatement for a period of one year. On appeal, the

Board urges us to reaffirm the recommendation. On our de novo review,

we find the attorney violated numerous provisions of our rules, which

require us to impose sanctions. Accordingly, we suspend the attorney’s

license to practice law indefinitely with no possibility of reinstatement for

a period of six months from the date of filing this decision.

      I. Scope of Review.

      We review attorney disciplinary proceedings de novo. Iowa Ct. Rs.

36.21(1), .22(4). The Board must prove ethical violations by a convincing

preponderance of the evidence. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Crum, 861 N.W.2d 595, 599 (Iowa 2015). A convincing preponderance

of the evidence is more than the standard in a typical civil case, but less

than proof beyond a reasonable doubt.            Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Netti, 797 N.W.2d 591, 595 (Iowa 2011).        While we

respectfully consider the commission’s findings and recommendations,

they are not binding on us. Crum, 861 N.W.2d at 599–600. Upon proof

of an ethical violation, we may impose a greater or lesser sanction than

the commission recommended. Netti, 797 N.W.2d at 595.

      Additionally, because the attorney failed to respond to the Board’s

complaint, we treat the allegations in the complaint as admitted

pursuant to Iowa Court Rule 36.7. Crum, 861 N.W.2d at 599–600.
                                     3

      II. Findings of Fact.

      Upon on our de novo review of the record and the admitted

allegations, we make the following findings of fact. In 1996, Pamela A.

Vandel received her license to practice law in Iowa.

      On September 28, 2012, Vandel began representing Nichole

Phillips in a custody, visitation, and child-support modification case. In

2004, a dissolution decree was entered granting physical custody of a

minor child to Nichole, and it provided her former husband, Floyd

Phillips, with a specific visitation schedule.   On September 20, 2012,

attorneys Brian Witherwax and Tyler Johnston filed a petition for

modification on behalf of Floyd, claiming a substantial change in

circumstances warranted modification as to custody, visitation, and child

support. Through his attorneys, Floyd also filed an application for rule

to show cause, alleging Nichole placed the minor child on ADHD

medication against medical advice and without informing Floyd, which

was contrary to the terms of the decree.

      After Vandel entered her appearance on behalf of Nichole, she filed

answers and counterclaims to Floyd’s petition for modification and

application for rule to show cause. On April 10, 2013, Floyd’s attorneys

filed a motion to withdraw. The court held a hearing on April 15 and

granted Nichole’s request for designation of expert witness and addressed

Floyd’s failure to obtain a psychological evaluation as previously ordered.

After the hearing on April 15, Vandel advised Nichole to deny Floyd

further visitation and filed a motion to suspend visitation.     Based on

Vandel’s advice, Nichole began denying Floyd visitation on April 17.

Thereafter on April 22, Floyd’s attorneys filed an application for a rule to

show cause asserting Nichole denied Floyd visitation on April 17. That

application along with Witherwax’s and Johnston’s motion to withdraw,
                                    4

and the motion to suspend visitation were scheduled for hearing on

May 9 at 1:30 p.m.

      On the morning of May 9, Vandel called Floyd’s attorney, Tyler

Johnston, and told him the hospital notified her she needed to go in for a

blood transfusion that day and asked if he would agree to a continuance.

After Johnston agreed to the continuance, Vandel called Judge

Gunderson and indicated she was medically incapable of attending the

hearing. Vandel followed up with an email expressing her gratitude to

Judge Gunderson and Johnston for understanding her need for the

transfusion. Due to Vandel’s representations concerning her need for a

blood transfusion, the court continued the hearing to the date of trial on

May 20.   Despite her representations, Vandel did not receive a blood

transfusion on May 9.

      On May 13, Floyd, through his new attorney Jason Springer, filed

an application for rule to show cause alleging that Nichole, based on the

advice of Vandel, had denied Floyd visitation nine times between April 17

and May 11, in violation of the dissolution decree.

      The modification trial occurred May 20 through May 24 before

Judge Blane. Prior to the start of the trial, counsel for both parties met

with Judge Blane and agreed the court would consider, in addition to

modification, Nichole’s counterclaim filed on October 1, 2012; Floyd’s

application for rule to show cause filed on April 22, 2013; and Floyd’s

application for rule to show cause filed on May 13. In order for the court

to hear the application for rule to show cause filed on May 13, Vandel

waived Nichole’s right to notice without consulting her. Nichole found

out about the second application for rule to show cause on the third day

of trial when Vandel showed her the application during a break.
                                             5

       During the modification trial, Nichole testified that Vandel told her

three days before the trial she was going to withdraw as counsel on the

first day of trial if Nichole did not pay her an additional $10,000. When

Nichole told Vandel she was unable to pay $10,000, Vandel lowered the

amount to $5000.             Although Nichole did not make an additional

payment, Vandel appeared for trial and did not file a motion to withdraw.

However, throughout the trial, Vandel continued to tell Nichole that she

was going to withdraw if she did not make an additional payment.

Nichole explained to Judge Blane that Vandel’s threats to withdraw put

her “under extreme stress,” and she felt like she was being “harassed . . .

badgered, and . . . threatened.”

       Additionally, on the first day of trial, Vandel presented Nichole with

documents to sign in the form of a mortgage with a promissory note,

attorney fee lien, assignment of income, judgment by confession, and

assignment of wages.            Vandel falsely told Judge Blane she did not

present any documents for Nichole to sign during the trial.                       Further,

when Vandel threatened to withdraw if she did not receive an additional

payment, Vandel did not inform Nichole of the likelihood that the judge

would grant or deny such a motion.

       On May 28, Judge Blane found Vandel “guilty [beyond a

reasonable doubt] of nine (9) counts of contempt of court by willfully

counseling, thereby aiding and abetting the violation of the Court’s

Decree of May 19, 2004, pursuant to Iowa Code section 665.2(3).” 1


        1Vandel filed a writ of certiorari challenging the district court’s ruling. The court

of appeals sustained her writ, finding substantial evidence did not support the district
court’s finding of contempt as to Vandel. However, we are unable to consider the court
of appeals decision because Vandel failed to answer the complaint filed by the Board;
thus, admitting all the allegations of the Board for purposes of this disciplinary
proceeding.
                                    6

Judge Blane also filed a complaint with the Board against Vandel. On

June 6, Nichole filed a complaint with the Board against Vandel.       In

response to Nichole’s complaint, Vandel wrote a letter to the Board on

July 2, continuing to claim she needed medical treatment on May 9. In

Vandel’s appellate brief filed on April 8, 2014, she again asserted that

she was unavailable for the hearing on May 9, 2013, because she “had to

go in for a blood transfusion.”    However, in a letter to the Board’s

investigator on April 11, 2014, Vandel stated there were no medical

records showing she had a blood transfusion on May 9, 2013.

      During the period in which Vandel represented Nichole, she

maintained an Interest on Lawyers Trust Account (IOLTA).         Between

September 2012 and March 2013, Nichole made payments to Vandel of

$3000, $3894, $4080.30, $5000, and $8000.          They did not have a

written fee agreement. The only information Nichole had regarding the

scope of Vandel’s representation was that she would be charged $295 per

hour for legal services.

      As part of its investigation into the complaints against Vandel, the

Board discovered Vandel did not deposit any of the payments by Nichole

into her trust account, did not maintain a check register, did not perform

monthly reconciliations of her trust account, and did not maintain client

ledgers.   However, Vandel falsely certified that she had deposited all

retainers into her trust account and performed reconciliations of trust

account balances with bank statement balances and client ledger

balances on a monthly basis when she answered the 2013 and 2014

Iowa Supreme Court Client Security Commission Questionnaires.

      On May 3, 2016, the Board filed a complaint alleging Vandel

engaged in multiple violations of the Iowa Rules of Professional Conduct,

concerning false statements to a tribunal, conduct prejudicial to the
                                    7

administration of justice, failure to maintain a trust account, dishonesty,

and misrepresentation.

      After Vandel failed to file an answer within the specified time, on

June 16, the Board filed a motion to invoke Iowa Court Rule 36.7, asking

the commission to deem the allegations in the complaint admitted. On

June 23, Vandel filed a resistance to the motion, asserting she planned

to hand-deliver her answer to the commission clerk on June 24.

However, Vandel never filed the promised answer.         The commission

waited until July 5, and on that date held the allegations in the

complaint admitted. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Conroy,

795 N.W.2d 502, 506 (Iowa 2011) (“[T]he allegations of an ethics

complaint are deemed admitted if the respondent fails to answer within

the specified time.”); accord Iowa Ct. R. 36.7.   Vandel did not request

additional time to file an answer, nor did she show good cause for her

failure to file a timely answer. See Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Attorney Doe No. 819, ___ N.W.2d ___, ___ (Iowa 2016)

(“Respondents in disciplinary proceedings are admonished that the

failure to timely respond to the Board’s complaint results in admission of

the allegations that may be unraveled only if the respondent shows good

cause for the delay.”). Therefore, this matter proceeded to hearing solely

on the issue of determining the appropriate sanction.

      At the hearing, Vandel asked the commission to take into

consideration the fact that she does not intend to practice law in the

future and her history of providing pro bono legal services throughout

her career.   Following the hearing, the commission recommended we

suspend Vandel’s license to practice law with no possibility of

reinstatement for a period of one year.
                                      8

      III. Violations.

      A. Rule 32:1.4(b).       Rule 32:1.4(b) provides “[a] lawyer shall

explain a matter to the extent reasonably necessary to permit the client

to make informed decisions regarding the representation.” Iowa R. Prof’l

Conduct 32:1.4(b).       For a client to effectively participate in the

representation, reasonable communication between the lawyer and client

is necessary. Id. r. 32:1.4 cmt. 1.

      Vandel violated this rule when she repeatedly told Nichole she was

going to withdraw if Nichole did not make an additional payment to her.

Vandel did not explain to Nichole that in order to withdraw she would

have to make a motion to the court to do so.           Further, she did not

explain the likelihood that a judge would grant such a motion on the first

day of trial or during the trial.     Vandel’s threats to withdraw caused

Nichole   extreme    stress,   and    she   felt   harassed   and   badgered.

Accordingly, Vandel’s failure to fully explain the circumstances left

Nichole unable to make an informed decision regarding Vandel’s

representation and effectively prepare for and participate in the trial.

Thus, Vandel violated rule 32:1.4(b).

      B. Rule 32:3.3(a)(1).     Rule 32:3.3(a)(1) prohibits a lawyer from

knowingly making “a false statement of fact . . . to a tribunal.”         Id.

32:3.3(a)(1).   The word knowingly requires an attorney to have “actual

knowledge of the fact in question.” Id. r. 32:1.0(f). “We will not infer an

attorney made a misrepresentation knowingly simply because the

misrepresentation occurred.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Barnhill, 847 N.W.2d 466, 486 (Iowa 2014).

      Vandel knowingly made a false statement of fact to a tribunal when

she told Judge Gunderson that she was medically incapable of attending

the hearing on May 9 due to her need for a blood transfusion. During
                                     9

the modification trial before Judge Blane, she continued to claim she had

a blood transfusion.    Finally, in her statement of facts to the court of

appeals, Vandel asserted that she was unavailable for the hearing on

May 9 because she had to go in for a blood transfusion.        Despite her

representations to these tribunals, Vandel has no medical records

showing she had a blood transfusion on May 9. We find Vandel made

these statements knowingly due to the number of times she repeated it

to various persons and entities.

         Additionally, Vandel made another false statement to Judge Blane

during the modification trial when she maintained that she never

presented Nichole with any documents to sign in the form of a mortgage

with a promissory note, attorney fee lien, assignment of income,

judgment by confession, and assignment of wages.         We find she also

made this statement knowingly.

         Accordingly, Vandel knowingly made several false statements to

tribunals and therefore violated rule 32:3.3(a)(1).

         C. Rule 32:4.1(a).   This rule prohibits a lawyer from knowingly

making “a false statement of material fact . . . to a third person.” Iowa R.

of Prof’l Conduct 32:4.1(a). An attorney can violate this rule by making a

false statement of material fact to opposing counsel. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Barnhill, 885 N.W.2d 408, 421 (Iowa 2016).

         Vandel violated this rule when she knowingly told her opposing

counsel, Johnston, that she needed to go in for a blood transfusion on

May 9 and asked if he would agree to a continuance.            Despite her

representation to Johnston, Vandel did not receive a blood transfusion

on May 9. We find at the time she made the statement she knew it was

false.
                                    10

      D. Rule 32:8.4(d). A lawyer violates rule 32:8.4(d) when a lawyer

engages “in conduct prejudicial to the administration of justice.” Iowa R.

Prof’l Conduct 32:8.4(d). We have said that “there is no typical form of

conduct that prejudices the administration of justice,” but “actions that

have commonly been held to violate this disciplinary rule have hampered

‘the efficient and proper operation of the courts or of ancillary systems

upon which the courts rely.’ ” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Templeton, 784 N.W.2d 761, 768 (Iowa 2010) (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 373 (Iowa 2005)).

      We have consistently held that an attorney violates rule 32:8.4(d)

when the “misconduct results in additional court proceedings or causes

court proceedings to be delayed or dismissed.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Dolezal, 841 N.W.2d 114, 124 (Iowa 2013) (quoting

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rhinehart, 827 N.W.2d 169,

180 (Iowa 2013)).

      Based on Vandel’s false statement that she needed a blood

transfusion, the court granted her request for a continuance of the May 9

hearing. Although opposing counsel Johnston agreed to the continuance

because of Vandel’s “medical emergency,” he noted in an email to Judge

Gunderson and Vandel that the continuance would prejudice Floyd

because his application for rule to show cause would not get resolved

until a later date.   Instead of the court considering his application on

May 9, the court’s consideration of the application was delayed almost

two weeks until the trial on May 20. Because Vandel’s false statement

caused a delay in the proceedings, she violated rule 32:8.4(d).

      E. Rule 32:3.4(c).    Rule 32:3.4(c) provides “[a] lawyer shall not

. . . knowingly disobey an obligation under the rules of a tribunal except
                                     11

for an open refusal based on an assertion that no valid obligation exists.”

Iowa R. Prof’l Conduct 32:3.4(c).

      The Board alleged, after the hearing on April 15, Vandel advised

Nichole to deny Floyd further visitation, and based on Vandel’s advice,

Nichole began denying Floyd visitation on April 17, in violation of the

2004 dissolution decree.        Vandel admitted this allegation in this

disciplinary proceeding because she failed to answer the complaint.

      Vandel knew that Nichole was obligated to follow the visitation

order in the dissolution decree unless the court granted her motion to

suspend Floyd’s visitation.     Because Vandel knowingly disobeyed the

visitation order in the dissolution decree and advised her client to

disregard the order, she violated rule 32:3.4(c).

      F. Rule 32:1.3.      Rule 32:1.3 states “[a] lawyer shall act with

reasonable diligence and promptness in representing a client.”        Id. r.

32:1.3.   “This rule requires an attorney to handle a client matter in a

‘reasonably timely manner.’ ”    Netti, 797 N.W.2d at 598 (quoting Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 678 (Iowa

2010)). We have recognized violations “when an attorney fails to appear

at scheduled court proceedings, does not make the proper filings, or is

slow to act on matters.”      Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Nelson, 838 N.W.2d 528, 537 (Iowa 2013); see also Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Ackerman, 786 N.W.2d 491, 495 (Iowa 2010)

(holding the attorney violated rule 32:1.3 for the dilatory handling of

estates, despite receiving notices and inquiries from beneficiaries); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Hauser, 782 N.W.2d 147, 150–53

(Iowa 2010) (finding the attorney violated rule 32:1.3 by failing to make

filings and not appearing at the scheduled trial).
                                            12

       The Board contends Vandel violated rule 32:1.3 when she waived

Nichole’s right to notice of Floyd’s application for rule to show cause filed

on May 13, without obtaining her consent and without informing Nichole

until the third day of trial. Although these facts are undisputed, we find

they are unrelated to reasonable diligence or promptness in Vandel’s

representation of Nichole. While Vandel’s conduct likely violated a rule of

professional conduct, we do not find rule 32:1.3 applies. 2                   Thus, the

Board has failed to prove a violation of rule 32:1.3.

       G. Rule 32:1.5(b).          This rule requires a lawyer to communicate

with the client, preferably in writing, regarding “[t]he scope of the

representation and the basis or rate of the fee and expenses for which

the client will be responsible.”           Iowa R. Prof’l Conduct 32:1.5(b).           An




       2See,   e.g., Iowa R. Prof’l Conduct 32:1.4. Rule 32:1.4(a) provides a lawyer must

              (1) promptly inform the client of any decision or circumstance
       with respect to which the client’s informed consent . . . is required by
       these rules;

               (2) reasonably consult with the client about the means by which
       the client’s objectives are to be accomplished;

                 (3) keep the client reasonably informed about the status of the
       matter;

                 (4) promptly comply with reasonable requests for information;
       and

               (5) consult with the client about any relevant limitation on the
       lawyer’s conduct when the lawyer knows that the client expects
       assistance not permitted by the Iowa Rules of Professional Conduct or
       other law.
Iowa R. Prof’l Conduct 32:1.4(a). Additionally, rule 32:1.4(b) states “[a] lawyer shall
explain a matter to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation.” Id. r. 32:1.4(b). When an attorney
neglects to keep a client informed about the status of the case, it is a violation of rule
32:1.4. Nelson, 838 N.W.2d at 537.
                                    13

attorney’s failure to do so violates rule 32:1.5(b). Nelson, 838 N.W.2d at

538. Further,

      a lawyer should not enter into an agreement whereby
      services are to be provided only up to a stated amount when
      it is foreseeable that more extensive services probably will be
      required, unless the situation is adequately explained to the
      client. Otherwise, the client might have to bargain for
      further assistance in the midst of a proceeding or
      transaction.

Iowa R. Prof’l Conduct 32:1.5 cmt. 5.

      There was no written fee agreement between Vandel and Nichole.

Vandel did not communicate to Nichole the scope of her representation

other than to tell Nichole she charged $295 per hour for legal services.

When Vandel demanded $10,000 from Nichole three days before trial,

she referenced a nonexistent fee contract. Nichole, on the other hand,

had an email from April 2013, in which she referred to Vandel’s

agreement to accept $100-per-month payments.

      It is worth noting that the Board previously admonished Vandel for

similar conduct in 2007, when four days prior to a hearing she

demanded a client pay her an additional $3500 or she would not

represent him further.     The Board found her conduct violated rule

32:1.16(b)(5) because the fee contract did not unilaterally allow Vandel to

require an additional retainer. Here, Vandel did not adequately explain

to Nichole the scope of her representation or that she would provide her

services only up to a stated amount, and therefore, she violated rule

32:1.5(b).

      H. Rules 32:1.15(a), 32:1.15(c), and 32:1.15(f).        We address

these alleged violations together because they apply to the safekeeping of

a client’s property, including retainer fees.   Rule 32:1.15 provides, in

relevant part,
                                    14
            (a) A lawyer shall hold property of clients or third
      persons that is in a lawyer’s possession in connection with a
      representation separate from the lawyer’s own property.
      Funds shall be kept in a separate account. Other property
      shall be identified as such and appropriately safeguarded.
      Complete records of such account funds and other property
      shall be kept by the lawyer and shall be preserved for a
      period of six years after termination of the representation.

            ....

             (c) A lawyer shall deposit into a client trust account
      legal fees and expenses that have been paid in advance, to
      be withdrawn by the lawyer only as fees are earned or
      expenses incurred.

            ....

           (f) All client trust accounts shall be governed by
      chapter 45 of the Iowa Court Rules.

Id. r. 32:1.15.    This rule incorporates Iowa Court Rule 45.7, which

directs how lawyers are to handle retainers.       Iowa Supreme Ct. Att’y

Disciplinary Bd. v. McCarthy, 814 N.W.2d 596, 607 (Iowa 2012).         Rule

45.7(3) “requires a lawyer to deposit a retainer into a trust account and

withdraw payments as the lawyer earns the fee or incurs the expense.”

Id.; Iowa Ct. R. 45.7(3).   It “also requires a lawyer, at the time of a

withdrawal of a fee or expense, to notify his client in writing of the time,

amount, and purpose of the withdrawal and provide a complete

accounting.” McCarthy, 814 N.W.2d at 607; Iowa Ct. R. 45.7(4).

      Vandel did not deposit any of Nichole’s payments into her trust

account. Because she did not deposit any of the payments into the trust

account, Vandel did not withdraw fees and expenses as she earned them,

nor did she provide Nichole with contemporaneous notices. Therefore,

Vandel violated rules 32:1.15(a), 32:1.15(c), and 32:1.15(f).

      I. Rule 32:8.4(c). This rule is violated when a lawyer engages “in

conduct involving dishonesty, fraud, deceit, or misrepresentation.” Iowa
                                     15

R. Prof’l Conduct 32:8.4(c).   We “require some level of scienter that is

greater than negligence to find a violation of rule 32:8.4(c).” Netti, 797
N.W.2d at 605.     We have previously found an attorney “engaged in

knowing dishonesty” when he falsely represented that he regularly

reconciled his client trust account when he answered the Iowa Supreme

Court Client Security 2010 Combined Statement. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Morris, 847 N.W.2d 428, 435 (Iowa 2014).

      During the hearing, Vandel stated she is not good at managing

money and admitted to these trust account violations. We find Vandel

engaged in knowing dishonesty when she falsely answered the 2013 and

2014 Client Security Commission Questionnaires.          Particularly, she

falsely represented that she deposited all retainers into her trust account

and that she performed monthly reconciliations of trust account

balances. Thus, Vandel violated rule 32:8.4(c).

      IV. Sanctions.

      In determining the appropriate sanction a lawyer must face for

misconduct,

      we consider the nature of the violations, protection of the
      public, deterrence of similar misconduct by others, the
      lawyer’s fitness to practice, and the court’s duty to uphold
      the integrity of the profession in the eyes of the public. We
      also consider aggravating and mitigating circumstances
      present in the disciplinary action.

Nelson, 838 N.W.2d at 542 (quoting Templeton, 784 N.W.2d at 769–70).

Our primary purpose when imposing sanctions is to protect the public,

not to punish the lawyer.      Id.   However, when an attorney violates

multiple conduct rules, we may impose enhanced sanctions.             Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Alexander, 574 N.W.2d 322,

327 (Iowa 1998). Further, when “considering the importance of honesty
                                        16

to our profession, we have stated that misrepresentation by a lawyer . . .

generally results in a ‘lengthy suspension.’ ”     Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Gottschalk, 729 N.W.2d 812, 821 (Iowa 2007) (quoting

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Grotewold, 642 N.W.2d
288, 294 (Iowa 2002).

      In Vandel’s case, there are several aggravating factors we must

consider when determining the appropriate sanction.             First, an

aggravating factor is Vandel’s prior discipline.   Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Baldwin, 857 N.W.2d 195, 214 (Iowa 2014).         We

consider both prior admonitions and prior public discipline.           Id.

Additionally, “[p]rior misconduct is more suggestive of increased

sanctions when it involves the same type of conduct as the conduct

currently subject to discipline.” Id.

      The Board has previously admonished Vandel on two occasions.

In 2004, the Board admonished her for representing both parties in a

marriage dissolution matter.     In 2007, the Board admonished her for

similar conduct to the conduct in this case when she demanded a client

pay an additional retainer for her continued representation four days

before a hearing when the fee contract did not allow her to unilaterally

require an additional retainer. In 2012, we publicly reprimanded Vandel

for similar trust account violations.

      Second, we consider substantial experience in the practice of law

an aggravating factor affecting our determination. Morris, 847 N.W.2d at

436. Vandel has substantial experience as she has been practicing law

in Iowa for twenty years.

      Third, it is significant that Vandel’s actions exposed her client to

harm. See Netti, 797 N.W.2d at 606–07. Vandel’s repeated threats to
                                     17

withdraw prior to and during the trial caused Nichole extreme stress and

prevented her from effectively participating in the trial.

       Finally, an “attorney’s failure to appreciate the wrongfulness of his

or her actions is an aggravating circumstance.” Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Tofflemire, 689 N.W.2d 83, 93 (Iowa 2004). On

the other hand, “[a] mitigating factor is the attorney’s recognition of some

wrongdoing.”    Id.   During the commission’s sanctions hearing, Vandel

said she is not good at managing money and admitted to trust account

violations. However, she never acknowledged that she repeatedly made

false statements to the trial court, opposing counsel, the court of

appeals, and the Board.      Further, she adamantly denied her conduct

caused any harm to Nichole.

       We also take into consideration the mitigating factors present in

this case.   First, we acknowledge that Vandel was hospitalized for a

severe illness near the time she requested a continuance for the hearing

on May 9. Although Vandel did not have a blood transfusion on May 9,

she was admitted to the hospital on May 7 for severe illness and pain.

She left the hospital on the morning of May 8, despite being counseled

against leaving because of the severity of her illness.      “While personal

illness will not excuse an attorney’s misconduct, such illnesses may

influence our approach to discipline.” Netti, 797 N.W.2d at 606.

       Second, we note Vandel has provided substantial pro bono legal

work throughout her career and routinely performs work for low-income

clients. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. McGinness, 844
N.W.2d 456, 467 (Iowa 2014) (stating community service is a mitigating

factor).

       In similar cases involving misrepresentations compounded with

other misconduct, we have suspended an attorney’s license for as short
                                      18

as six months to as long as two years. In McGinness, we imposed a six-

month suspension for making false statements to a tribunal; conduct

that involved dishonesty, fraud, deceit, or misrepresentation; and

conduct prejudicial to the administration of justice. Id. at 462–63, 467.

      In Morris, we imposed a six-month suspension on an attorney who

falsely answered questions in the Client Security Combined Statement,

had substantially and repeatedly failed to maintain a trust account, had

twenty-five years of experience, and had three prior suspensions. 847
N.W.2d at 436–37.

      In Iowa Supreme Court Attorney Disciplinary Board v. Hearity, we

suspended an attorney for one year for making a false statement to the

court in addition to neglect, charging unreasonable fees, failing to

properly terminate representation, failing to respond to the board, and

practicing law without a license.     812 N.W.2d 614, 618–21, 623 (Iowa

2012).

      In Netti, we suspended an attorney’s license for two years for

multiple   violations,    including   misrepresentations   to   the   court,

incompetent representation, conflict of interest, failure to properly

communicate with clients, failure to maintain a trust account, taking

fees without accounting for his time, failure to cooperate with the Board,

and his unauthorized practice of law. 797 N.W.2d at 607.

      In light of Vandel’s multiple violations, the aggravating factors, and

the mitigating factors, we conclude a suspension of six months is

warranted in this case.

      V. Disposition.

      We suspend Vandel’s license to practice law in Iowa with no

possibility of reinstatement for six months from the date of this opinion.

This suspension applies to all facets of the practice of law. See Iowa Ct.
                                   19
Rawle 34.23(3).   Vandel must also comply with the requirements of Iowa

Court Rule 34.24 with respect to the notification of clients and opposing

counsel. To establish her eligibility for reinstatement, Vandel must file

an application for reinstatement meeting all applicable requirements of

Iowa Court Rule 34.25.     We tax the costs of this action to Vandel

pursuant to Iowa Court Rule 36.24(1).

      LICENSE SUSPENDED.